
	
		II
		109th CONGRESS
		2d Session
		S. 2994
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the mandatory revocation, in addition to
		  the mandatory denial, of passports of individuals who have a certain level of
		  child support arrearages.
	
	
		1.Mandatory revocation, in
			 addition to the mandatory denial, of passports of individuals who are have a
			 certain level of child support arrearagesSection 452(k) of the Social Security Act
			 (42 U.S.C. 652(k)) is amended—
			(1)in paragraph (1),
			 by striking , revocation, or limitation and inserting or
			 revocation; and
			(2)in paragraph (2),
			 by striking may revoke, restrict, or limit and inserting
			 shall revoke.
			
